t c memo united_states tax_court lee d and linda olesen petitioners v commissioner of internal revenue respondent docket no 28764-08l filed date steven ray mather for petitioners elaine tamiko fuller for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion in limine to exclude evidence challenging the amount or existence of unpaid liabilities petitioners filed the petition in response to a notice_of_determination concerning collection action s under sec_6320 and or determination notice we are asked to decide whether petitioners may contest the amount of the sec_6662 penalty for an underpayment attributable to gross_valuation_misstatements underpayment penalty by introducing evidence of a son of bo sec_2 settlement initiative respondent offered we find that petitioners are not entitled to introduce evidence challenging the amount of the underpayment penalty because they received a deficiency_notice and are precluded from challenging the underlying liability in this collection review proceeding accordingly we shall grant respondent’s motion in limine background the following information is stated for purposes of resolving the pending motion petitioners resided in colorado at the time they filed the petition the settlement initiative petitioners participated in a son of boss transaction involving pasa tiempo investments llc pasa tiempo in the commissioner announced a settlement initiative to provide taxpayers who participated in son of boss transactions with an opportunity to resolve their tax_liabilities and avoid 1all section references are to the internal_revenue_code 2son of boss transactions allow a taxpayer to reduce or eliminate capital_gains by creating artificial losses through the transfer of assets laden with significant liabilities to a partnership litigation see irs announcement 2004_1_cb_964 the settlement initiative reduced underpayment penalties for taxpayers who voluntarily disclosed their involvement in son of boss transactions and conceded all tax benefits before date taxpayers needed to submit a completed election form to the commissioner by date to participate in the settlement initiative the commissioner would determine an individual taxpayer’s eligibility only after receiving the taxpayer’s completed election form the taxpayer would need to provide additional information and documentation within days of the notice of eligibility before the commissioner could issue a form_906 closing_agreement on final_determination covering specific matters closing form to confirm the taxpayer’s participation in the settlement initiative taxpayers who did not elect to participate in the settlement initiative would receive a deficiency_notice disallowing all losses from the son of boss transaction and assessing the maximum underpayment penalties respondent mailed a notice of the settlement initiative and an election form to petitioners on date respondent mailed a followup letter to petitioners at the same address on date respondent stated in the followup letter that he had not received petitioners’ election form and requested additional information from petitioners within days to determine petitioners’ eligibility for the settlement initiative petitioners failed to file an election and to provide respondent with information regarding their son of boss transaction in pasa tiempo within the specified time petitioners did not receive a closing form and were ineligible for the settlement initiative the deficiency_notice and assessment respondent issued a deficiency_notice to petitioners for on date respondent determined in the deficiency_notice that pasa tiempo lacked economic_substance and disallowed all of the pasa tiempo items petitioners claimed resulting in the deficiency for respondent also determined that petitioners were liable for the sec_6662 penalty for an underpayment attributable to gross_valuation_misstatements respondent mailed the deficiency_notice to the address to which respondent sent settlement initiative correspondence this was the same address petitioners provided on their income_tax returns for and respondent prepared a certified mail list recording that the deficiency_notice was sent to petitioners by certified mail the deficiency_notice was not returned to respondent as undeliverable petitioners did not file a petition to contest the determinations in the deficiency_notice respondent thereafter assessed the deficiency and the penalty determined in the deficiency_notice the cdp hearing petitioners failed to pay the assessments and respondent issued two notices of federal_tax_lien to petitioners petitioners timely requested a collection_due_process cdp hearing with respondent for administrative review of the collection action during the hearing petitioners raised only the appropriateness of the underpayment penalty on the ground that they timely elected to participate in the settlement initiative neither petitioners nor their counsel denied during the cdp hearing that they received the deficiency_notice for in fact petitioners’ counsel conceded that a deficiency_notice had been issued for but erroneously stated that it was issued on a date later than the date it was issued respondent’s appeals officer issued the determination notice following the cdp hearing the appeals officer determined that petitioners were precluded from challenging the underlying liability for because they had received the deficiency_notice the appeals officer’s determination was based on the facts that the deficiency_notice had been sent to petitioners’ last_known_address by certified mail and that petitioners did not deny receiving it the appeals officer further determined that petitioners had not timely elected to participate in the settlement initiative and that the underpayment penalty amount was therefore correct petitioners filed a timely petition with this court seeking review of the determinations in the determination notice specifically petitioners seek to abate the underpayment penalty in this collection review matter petitioners also argue in the petition that respondent abused his discretion in filing the federal_tax_lien respondent filed a motion in limine to exclude all evidence both testimony and documentary challenging the underlying liability discussion we are asked to decide in this collection review matter whether petitioners may introduce evidence of a son of boss settlement initiative to challenge the amount of the underpayment penalty for respondent argues that they may not because they received the deficiency_notice for petitioners now argue in objecting to respondent’s motion in limine that they did not receive the deficiency_notice we begin with a brief overview of our jurisdiction in collection review cases a lien in favor of the united_states is placed on all property and rights to property of a taxpayer when demand for payment of that person’s liability for taxes is made and the person fails to pay those taxes sec_6321 the lien arises when the assessment is made sec_6322 the secretary shall furnish the taxpayer described in sec_6321 with written notice that a lien was filed sec_6320 the taxpayer may then request an administrative hearing to be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 after the hearing the appeals officer is required to make a determination that addresses issues the taxpayer raised verifies that all requirements of applicable law and administrative procedures have been met and balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the taxpayer may then seek judicial review of the determination notice in this court see sec_6330 115_tc_35 our jurisdiction to review a cdp determination is dependent on the issuance of a valid notice_of_determination and a timely filed petition for review see sec_6330 123_tc_326 a taxpayer may raise at the cdp hearing any relevant issue regarding the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection see sec_6330 114_tc_604 114_tc_176 a challenge to the amount of an assessed penalty constitutes a challenge to the underlying liability 122_tc_1 a taxpayer cannot challenge the underlying liability in a cdp hearing if the taxpayer received a deficiency_notice sec_6330 kuykendall v commissioner 129_tc_77 generally we will not review an underlying liability when it is challenged for the first time on appeal of a determination notice 129_tc_107 we will review however the appeals officer’s verification of the administrative requirements such as the issuance of a deficiency_notice without regard to whether the taxpayer raised it at the appeals hearing hoyle v commissioner t c __ __ slip op pincite accordingly we have jurisdiction in this collection review proceeding to verify the appeals officer’s determination that petitioners received the deficiency_notice and are therefore precluded from challenging the underlying liability we agree with the appeals officer that the record establishes that petitioners received a deficiency_notice for respondent issued the deficiency_notice to petitioners’ last_known_address as provided on their returns for and see 15_f3d_970 10th cir affg tcmemo_1992_328 furthermore 3we follow the court_of_appeals opinion squarely on point when appeal from our decision would lie in that court absent continued respondent’s production of a certified mail list recording the mailing of the deficiency_notice creates a strong presumption that the notice was mailed and was delivered or offered for delivery at the address to which it was sent see casey v commissioner tcmemo_2009_131 receipt of the deficiency_notice is presumed in the absence of clear evidence to the contrary see sego v commissioner supra pincite petitioners failed to produce evidence to rebut the presumption that they received the deficiency_notice in fact petitioners’ counsel’s concessions during the cdp hearing further support the appeals officer’s determination that petitioners received the deficiency_notice accordingly we find that petitioners received a deficiency_notice for and are therefore precluded from introducing evidence of the son of boss settlement initiative to challenge the underpayment penalty we have considered all of the contentions and arguments of the parties that are not discussed and we find them to be without merit irrelevant or moot continued stipulation by the parties to the contrary 54_tc_742 affd 445_f2d_985 10th cir we agree with respondent that appeal would lie in the court_of_appeals for the tenth circuit on account of petitioners’ legal residence at the time the petition was filed and not the location of petitioners’ last_known_address see sec_7482 to reflect the foregoing an appropriate order will be issued
